Judgment (denominated an order), Supreme Court, New York County (James A. Yates, J.), entered July 11, 2003, dismissing the proceeding brought pursuant to CPLR article 78 challenging respondents’ response to petitioner’s Freedom of Information Law request, unanimously affirmed, without costs. Orders, same court and Justice, entered October 30, 2003 and November 16, 2004, denying petitioner’s motions for reconsideration of the July 11, 2003 judgment, unanimously dismissed, without costs.
Respondents’ response to petitioner’s Freedom of Information Law request, providing certain documents and certifying *215that the other requested documents could not be found despite a diligent search, was proper (see Public Officers Law § 89 [3]; Matter of Rattley v New York City Police Dept., 96 NY2d 873, 875 [2001]; and see Matter of Powell v Bernhardt, 19 AD3d 307, 308 [2005], lv dismissed in part and denied in part 5 NY3d 844 [2005]). Petitioner has offered no persuasive reason to reject respondents’ statement of diligent efforts to locate the subject documents. Petitioner’s remaining arguments are without basis.
Petitioner’s postjudgment motions seeking reconsideration of the July 11, 2003 judgment, although denominated as motions seeking both reargument and renewal were, in fact, motions to reargue only, and no appeal lies from the denial of reargument (see Davis v City of New York, 11 AD3d 254 [2004], lv dismissed in part and denied in part 4 NY3d 750 [2005]). Concur—Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.